Citation Nr: 0615395	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-34 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for high sensory hearing loss was denied 
by an August 1974 rating decision with which the veteran did 
not voice disagreement.  Thereafter, his hearing loss claim 
was not reopened by an August 1989 rating decision; the 
rating decision also denied service connection for tinnitus 
as the competent medical evidence failed to reveal such a 
disability.  The veteran voiced disagreement and a statement 
of the case was issued.  However, the veteran did not perfect 
an appeal of these issues.

The veteran filed a claim to reopen in October 2002.  The 
September 2003 statement of the case indicates that the 
veteran's claims were considered reopened without any 
discussion as to what evidence was considered new and 
material.  Whether a previously denied claim should be 
reopened is a jurisdictional matter that also must be 
addressed by the Board before the Board can consider the 
underlying claim.  38 U.S.C.A. § 5108 (West 2002); Jackson v. 
Principi, 265 F.3d 1366 (2001).  Prior to review of his 
claims, however, additional notification under 38 C.F.R. 
§ 3.159 is necessary. 

In this regard, the record shows that the RO's October 2002 
letter and September 2003 Statement of the Case gave the 
veteran conflicting information as to the criteria considered 
in determining whether new and material evidence has been 
submitted to reopen his claims for service connection.  
Likewise, the RO's correspondence did not make clear the 
element required for service connection that was found 
insufficient in the previous denials, as required by a recent 
Court ruling, Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006).  In view of this, it may not be reasonably 
concluded the veteran received proper notice of the 
information and evidence necessary to substantiate his 
claims.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the current 
standard to determine whether evidence is 
new and material (38 C.F.R. § 3.156), the 
evidence needed to establish his 
underlying service connection claims, and 
the basis for his previous denials.  
Advise the veteran to submit any relevant 
evidence pertaining to his claims in his 
possession.  

2.  Readjudicate the veteran's claims to 
reopen.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since September 2003.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


